IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           August 6, 2008

                                     No. 08-30099                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


FRANCES BEAUDOIN

                                                  Plaintiff - Appellant
v.

WESTLAKE STYRENE L P; WPE CORP; WESTLAKE MANAGEMENT
SERVICES INC

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                   2:06-CV-900


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Frances Beaudoin appeals the district court’s grant of summary judgment
to her former employer, Westlake Management Services Inc. (“Westlake”),1 on


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
          Beaudoin also brought claims against several of Westlake’s corporate affiliates,
Westlake Styrene L.P. and WPE Corp. The district court dismissed these entities because
Beaudoin offered no basis on which to hold these other entities liable. Beaudoin does not
challenge that ruling. Thus, our reference to “Westlake” refers only to Westlake Management
Services Inc., the only defendant whose dismissal Beaudoin challenges.
                                     No. 08-30099

her claims that Westlake engaged in unlawful employment discrimination on the
basis of sex and race in violation of Louisiana law, LA. STAT. REV. ANN. § 23:332.2
      Beaudoin, a black female, worked as a loading operator at Westlake’s
chemical facility in Lake Charles, Louisiana. Westlake terminated Beaudoin’s
employment following her alleged involvement in a propylene-flaring incident.
Although there were no injuries, Westlake’s formal investigation report
described the flaring incident as having “Serious Potential for Catastrophic
Event.”    According to Westlake’s investigation, the events leading to the
propylene flare spanned two shifts, including Beaudoin’s. The investigation
determined that each of the three operators on duty that day shared
responsibility for the flare. Specifically, with respect to Beaudoin, Westlake’s
investigation found that Beaudoin failed adequately to assess and address the
situation leading up to the flare and also failed to appreciate the magnitude of
the situation.
      Westlake’s management decided that disciplinary action was warranted
for each of the three operators involved in the flaring incident. Beaudoin and
another full-time employee operator, a white male, each received two levels of
discipline under Westlake’s progressive discipline policy. Based on the prior
documented discipline in Beaudoin’s personnel file, this discipline resulted in her
termination. The other full-time operator had fewer and less severe disciplinary
incidents documented in his personnel file. He received a two-day suspension.
The third operator, a white male, was a “temporary” operator and was
terminated immediately after the incident, although he had no prior disciplinary
record.




      2
         Beaudoin’s claim arises only under state and not federal law. The district court
nonetheless properly exercised subject matter jurisdiction on the basis of diversity of
citizenship. See 28 U.S.C. § 1332.

                                           2
                                  No. 08-30099

      Beaudoin alleges that she was unlawfully terminated on the basis of sex
and race. Beaudoin argues that any mistake made during the flaring incident
was not her own.      She also argues that Westlake applied its progressive
discipline policy inconsistently, subjectively, and arbitrarily, establishing a
genuine issue of material fact as to whether Westlake’s stated reason for
terminating Beaudoin’s employment was pretextual. The district court rejected
Beaudoin’s arguments and granted summary judgment to Westlake, concluding
that Beaudoin failed to offer sufficient evidence to demonstrate that Westlake’s
reason for her termination was pretextual.
      We review the district court’s grant of summary judgment de novo
applying the same standard as the district court. LeMaire v. La. Dep’t of Transp.
& Dev., 480 F.3d 383, 386 (5th Cir. 2007). Summary judgment is proper if the
record shows “that there is no genuine issue as to any material fact and that the
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(c).
      Having carefully reviewed the applicable law and the record on appeal,
including the briefs of the parties and the district court’s analysis, we are
satisfied that the district court’s rulings are fully supported. For the reasons
stated by the district court, Beaudoin has failed to offer sufficient evidence from
which a rational trier of fact could find that she was terminated unlawfully on
the basis of sex or race. The district court’s grant of summary judgment is
AFFIRMED.




                                        3